Case 2:19-cv-09330-CBM-AS Document 51 Filed 01/21/20 Page 1 of 2 Page ID #:581




  1
  2
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA
 10
 11   MOSSACK FONSECA AND CO., S.A., )        Case No. 2:19-cv-09930-CBM-ASx
      et al.,                        )
 12                                  )
                                     )        ORDER GRANTING
 13               Plaintiffs,        )        STIPULATION RE: FILING OF
                                     )        SECOND AMENDED COMPLAINT
 14           vs.                    )        AND SETTING DEADLINE FOR
                                     )        DEFENDANT NETFLIX, INC. TO
 15                                  )        FILE ANSWER TO SECOND
                                     )        AMENDED COMPLAINT [50]
      NETFLIX, INC.,
 16                                  )
                                     )        [Stipulation and Declaration of Michael
 17               Defendant.         )
                                     )        J. Niborski filed concurrently herewith]
 18                                  )
                                     )
 19                                  )
                                     )
 20                                  )
 21
 22
 23
 24
 25
 26
 27
 28
Case 2:19-cv-09330-CBM-AS Document 51 Filed 01/21/20 Page 2 of 2 Page ID #:582




  1                                         ORDER
  2         WHEREAS good cause is shown, IT IS HEREBY ORDERED that, based on the
  3   concurrently filed Stipulation of the parties thereto, the Second Amended Complaint
  4   attached hereto as EXHIBIT 1 hereto shall be deemed filed as of this date and
  5   Defendant NETFLIX, INC. shall have up to and including February 14, 2020 to
  6   answer the Second Amended Complaint in this action.
  7
  8   IT IS SO ORDERED.
  9
 10
 11
      Dated: January 21, 2020             By:    _______________________________
 12                                                 Judge Consuelo B. Marshall
                                                    United States District Judge
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
